Gilbert, J.
These two cases were tried together. The defendants made separate motions for new trial. The cases came to this court on exceptions to judgments overruling such motions. The two records are identical, and may be decided together.
1. The first amendment to the motion for new trial is “because, as movant contends, there is no direct evidence against this defendant.” This ground shows no reason for reversing the judgment.
*483Nos. 8245, 8246.
March 11, 1931.
A. S. Johnson, for plaintiffs in error.
George M. Napier, attorney-general, John A. Boylcin, solicitor-general, T. R. Gress, assistant attorney-general, J. W. LeCraw, and John II. Hudson, contra.
2. The next special ground is as follows: “Movant contends there is no evidence against this movant, except alleged confessions which do not seem to be made freely and voluntarily and in the manner set out by the Code of Georgia.” Under the evidence the jury were authorized to find that the confession was made freely and voluntarily, without being induced by the slightest hope of benefit or the remotest fear of injury. Accordingly this ground is without merit.
3. Another ground of the motion is that “the only evidence of the killing of the deceased mentioned in the indictment is from the movant, and all of it shows that movant was clearly acting in self-defense when they killed said deceased.” According to the evidence for the State, the jury were authorized to find that the killing was not in self-defense and was, done with deliberation and premeditation, without any justification. Both defendants in their statements claimed that they were acting in self-defense, but the jury were authorized to disregard these statements.
4. Another ground is that “movant contends said evidence as a whole is insufficient to authorize the verdict in said case, in that it is all based on confessions and admissions uncorroborated.” This is a mere elaboration of the general grounds, and is without merit. The verdict is supported by evidence.
5. The court did not err in overruling the motions for new trial.

Judgments affirmed.


All the Justices concur.